DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 10-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose, either alone or in combination, 
the sleeve of the first cap body has a first slot, a proximal end of the first hook and loop fastener strap is coupled to the first latch and a distal end of the first hook and loop fastener extends through the first slot, wherein the sleeve of the second cap body has a second slot, a proximal end of the second hook and loop fastener strap is coupled to the second latch and a distal end of the second hook and loop fastener extends through the second slot along with the other limitations of the claim. 
Regarding claim 15, the prior art of record does not disclose, either alone or in combination, the rigid bracket part further comprises a slot in the second end of the rigid bracket part that extends through the second curvature, a second protrusion coupled to an end of the second curvature, the second mounting member comprises a strap having a first strap end and a second strap end, the first strap end having a third protrusion that interlocks with the slot of the rigid bracket part, a plurality of spaced-apart apertures in the strap, each aperture of the plurality of spaced-apart apertures are configured to interlock with the second protrusion along with the other limitations of the claim. 
	Regarding claim 16, the prior art of record does not disclose, either alone or in combination, pair of wall mounting brackets, a first wall mounting bracket and a second wall mounting bracket, each of the pair of wall mounting brackets has a base, the base has a flat bottom and at least two holes in the flat bottom for mounting the each of the pair of wall mounting brackets to a supporting structure, a spacer upstands from a top surface of the base, the spacer is hollow from inside and has its front side open, a tongue upstands from the base and adjacent to the front side of the spacer, a lip configured on an exposed surface of the tongue along with the other limitations of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E GRABER whose telephone number is (571)272-4640. The examiner can normally be reached M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA E GRABER/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644